t c memo united_states tax_court eric b benson et al petitioners v commissioner of internal revenue respondent docket nos filed date john m youngquist for petitioners michael e melone for respondent cases of the following petitioners are consolidated herewith brad d benson docket no mark d benson docket no eric b benson docket no and burton o and elizabeth c benson docket nos and this opinion supplements our previously filed opinion in benson v commissioner tcmemo_2004_272 supplemental memorandum opinion ruwe judge this case is before the court on petitioners’ motion for reconsideration of findings and opinion on date we issued a memorandum opinion holding that the bensons received constructive dividends in and benson v commissioner tcmemo_2004_272 in that memorandum opinion we stated the detailed facts of this case which we incorporate herein by this reference sec_6501 a generally bars the assessment of a deficiency after years from the date the return was filed sec_6501 provides for a 6-year period of limitations if the taxpayer omits more than percent of the gross_income stated in the return in our prior opinion we noted that the parties agreed in their briefs that our opinion on the merits would determine whether the sec_6501 exception to the period of limitations in sec_6501 allows assessment of the deficiencies for and as we noted in our prior opinion sec_6501 provides that in determining the amount omitted from gross_income there shall not be taken into account any amount omitted if such amount is disclosed in the return or in a statement unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item in the briefs submitted before our opinion at tcmemo_2004_272 was filed neither party raised the issue of adequate_disclosure under sec_6501 after our opinion at tcmemo_2004_272 petitioners filed a motion for reconsideration petitioners now for the first time argue that the prior opinion did not provide a basis to resolve the question of whether petitioners burton o and elizabeth c benson the bensons disclosed the understatements of gross_income on their returns petitioners argue that their failure to make this argument before our previous opinion was due to the complexities of the way the case was presented and briefed on date we granted petitioners’ motion for reconsideration of findings and opinion pursuant to rule with respect to the application of sec_6501 in benson v commissioner supra we found that the bensons received items of gross_income in and that were not reported on their form sec_1040 u s individual income_tax returns as follows description tax_year erg-recreation acct erg transfers to npi alice lane prop taxes alice ln check ref carroll automobile deductions -- dollar_figure dollar_figure dollar_figure -- big_number big_number 1dollar_figure -- -- big_number -- big_number -- big_number big_number -- big_number -- big_number -- big_number -- big_number -- -- -- big_number big_number big_number big_number big_number big_number big_number -- big_number charitable deduction big_number big_number excess rent--stanford big_number big_number rent--lowell big_number big_number director’s fees big_number -- townsend check big_number -- travel_expenses big_number -- legal expenses big_number -- life_insurance payments big_number big_number education payment sec_586 royalty income big_number franklin dividend income forgiveness of debt income -- big_number employee relations expenses -- -- -- big_number big_number total -- -- -- -- big_number big_number big_number -- -- -- -- -- -- -- all figures are rounded to the nearest dollar respondent conceded that the bensons are entitled to a deduction of dollar_figure in with respect to legal expenses the parties agree that the normal 3-year period of limitations in sec_6501 would bar assessment of deficiencies for these years unless the exception in sec_6501 applies thus we must decide whether the 6-year period of limitations provided by sec_6501 applies to the bensons’ and returns respondent argues that sec_6501 extended the period of limitations to years because the bensons omitted gross_income in excess of percent of their reported gross_income in and respondent has the burden of proving that the bensons omitted more than percent of gross_income see 116_tc_31 respondent had also argued that the exception to the statute_of_limitations for fraud applied see sec_6501 in benson v commissioner tcmemo_2004_272 we found that respondent did not satisfy his burden of proving fraud by clear_and_convincing evidence sec_6501 a provides that the commissioner shall assess any_tax due within years after the taxpayer files a return sec_6501 a provides an exception to the general specifically sec_6501 provides the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed and no proceeding in court without assessment for the collection of such tax shall be begun after the expiration of such period sec_6501 provides in pertinent part sec_6501 substantial omission of items -- except as otherwise provided in subsection c -- income taxes --in the case of any_tax imposed by subtitle a-- a general_rule --if the taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time within years after the return was filed for purposes of this subparagraph-- i in the case of a trade_or_business the term gross_income means the total of the amounts received or accrued from the sale_of_goods or services if such amounts are required to be shown on the return prior to diminution by the cost of such sales or services and ii in determining the amount omitted from gross_income there shall not be taken into account any amount continued year period of limitations prescribed by sec_6501 sec_6501 extends the period of limitations to years when the taxpayer omits amounts properly includable in gross_income and the omitted amounts exceed percent of the reported gross_income the test for the extended limitations_period under sec_6501 may be expressed as a fraction harlan v commissioner supra pincite in that fraction the numerator is the amount properly includable in gross_income that the taxpayer omitted from the return the denominator is the amount of gross_income stated in the taxpayer’s return see sec_6501 harlan v commissioner supra this court has found that the sec_61 definition of gross_income generally applies to sec_6501 e g 119_tc_140 84_tc_203 in the case of a trade_or_business however sec_6501 modifies the term gross_income to mean the total of the amounts received or accrued from the sale_of_goods or services if such amounts are continued which is omitted from gross_income stated in the return if such amount is disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item required to be shown on the return prior to diminution by the cost of such sales or services for a taxpayer who owns an interest in a partnership or an s_corporation gross_income under sec_6501 includes the taxpayer’s share of the entity’s reported gross_income w e have interpreted sec_6501 as requiring that a taxpayer’s gross_income include her share of the partnership’s gross_receipts from the sale_of_goods or services hoffman v commissioner supra pincite citing harlan v commissioner supra accord 63_tc_585 n affd 537_f2d_701 2d cir with respect to s_corporations sec_1366 provides in any case where it is necessary to determine the gross_income of a shareholder for purposes of this title such gross_income shall include the shareholder’s pro_rata share of the gross_income of the corporation when calculating reported gross_income under sec_6501 taxpayers include their portion of an s corporation’s gross_income 398_f2d_132 8th cir 44_tc_80 gmelin v commissioner tcmemo_1988_338 affd without published opinion 891_f2d_280 3d cir furthermore sec_6501 provides that any amount disclosed in the return or in a statement attached to the return shall not be considered as omitted gross_income these disclosures must adequately apprise the commissioner of the nature and amount of the relevant item sec_6501 the question of whether the taxpayer adequately disclosed an item on the return is a factual question 90_tc_702 the purpose of extending the period of limitations under sec_6501 is to level the playing field when the taxpayer’s omission_of_income places the commissioner at a disadvantage in discovering errors 357_us_28 interpreting a prior version of sec_6501 the supreme court stated that congress extended the period of limitations to allow the commissioner additional time to investigate tax returns in cases where because of a taxpayer’s omission to report some taxable item the commissioner is at a special disadvantage in detecting errors in such instances the return on its face provides no clue to the existence of the omitted item id to adequately apprise the commissioner the statement must be sufficiently detailed to alert the commissioner and his agents as to the nature of the transaction so that the decision as to whether to select the return for audit may be a reasonably informed one 88_tc_1020 while a taxpayer’s disclosure must be more substantial than supplying the commissioner with a ‘clue’ which would be sufficient to intrigue a sherlock holmes the disclosure need not recite every underlying fact quick’s trust v commissioner 54_tc_1336 affd 444_f2d_90 8th cir although a misleading statement may provide a clue to omitted gross_income it does not adequately apprise the commissioner of the nature and amount of an item 392_f2d_680 5th cir estate of fry v commissioner supra when taxpayers’ individual returns contain references to other documents or returns those references provide a clue or serve as notice to the commissioner reuter v commissioner tcmemo_1985_607 specifically when a return includes a reference to a partnership return partnership returns are considered together with individual returns to determine the amount omitted from gross_income 991_f2d_657 10th cir affg tcmemo_1991_552 see also hoffman v commissioner supra pincite similarly when taxpayers’ returns include a reference to an s_corporation the corporate information_return on form 1120-s must be considered along with taxpayers’ individual returns in resolving the issue of adequate_disclosure benderoff v united_states supra pincite see also roschuni v commissioner supra in sec_6501 the word return does not include amended returns see 38_tc_486 20_tc_79 interpreting similar language in sec_275 the predecessor to sec_6501 the period of limitations starts to run with the filing of the original return and the filing of an amended_return does not affect the period of limitations insulglass corp v commissioner t c pincite goldring v commissioner supra pincite i disclosures under sec_6501 erg was a subchapter_c_corporation that was a taxable entity npi was a subchapter_s_corporation and as such was a passthrough_entity that was not taxable burton benson controlled the operations of both of these entities the bensons first argue that the determinations sustained in our prior opinion were not omissions of gross_income but reallocations of reported corporate income and expenses to burton benson as the controlling shareholder of erg in particular the bensons argue that npi’s forms 1120s u s income_tax return for an s_corporation including amended forms 1120s disclosed royalties engineering services and rents7 that npi received in our prior opinion we found that transfers made by erg to npi of dollar_figure in dollar_figure million in and dollar_figure in constituted constructive dividends to the bensons benson v commissioner tcmemo_2004_272 in our prior opinion we held that the bensons received constructive_dividend income of dollar_figure in dollar_figure in and dollar_figure in from excess rent paid_by erg for its use of the stanford plant id we also held that the bensons received constructive_dividend income of dollar_figure in dollar_figure in continued from erg that we found to be constructive dividends to the bensons the bensons also assert that erg’s forms disclosed deductions for payments which were found to be constructive dividends to the bensons respondent argues that the returns of npi did not adequately disclose the nature and amount of the bensons’ constructive_dividend income respondent also argues that disclosures on amended returns are not relevant to the question of adequate_disclosure respondent also argues that the corporate returns of erg are not relevant to whether the bensons made adequate disclosures on their individual tax returns because erg was a taxable entity a disclosures on amended returns and erg corporate tax returns are not relevant to the application of sec_6501 the bensons argue that the amended returns of npi disclose items of gross_income for purposes of sec_6501 amended returns do not correct the omission_of_income from an original return houston v commissioner supra goldring v commissioner supra sec_6501 requires respondent to examine only the bensons’ original returns and the original returns of the passthrough entities listed on their returns any clues to omitted gross_income on the amended continued dollar_figure in and dollar_figure in from erg’s so-called rent payments for the lowell plant id returns of npi will not prevent the 6-year period of limitations of sec_6501 from applying to the bensons’ and tax years neither sec_6501 nor the caselaw interpreting that section requires respondent to examine the corporate returns of erg in search of clues that disclose income the bensons have not cited any authority to support their contention that the returns of a taxable subchapter_c_corporation serve as an adjunct to an individual taxpayer’s return for purposes of sec_6501 instead the bensons rely on 398_f2d_132 8th cir and 44_tc_80 which involve the returns of subchapter_s_corporations this court has explained that the returns of subchapter_s_corporations and partnerships should be examined in conjunction with the individual taxpayer’s return because these entities are passthrough entities see harlan v commissioner t c pincite when the taxpayers’ tax returns stated taxable_income from partnerships or s_corporations we declared that the information returns of these pass-through entities would be treated as adjuncts to and part of the taxpayers’ tax returns roschuni v commissioner supra pincite as a subchapter_c_corporation erg is a taxable entity it does not have the passthrough aspects of an s_corporation and it files income_tax returns not information returns therefore the rationale for treating the returns of passthrough entities as adjuncts to an individual’s returns is not present in the case of a subchapter_c corporation’s income_tax return respondent was not required to examine the returns of erg a subchapter_c_corporation to determine whether the bensons disclosed items of gross_income b disclosures on returns were not adequate to apprise the secretary of the nature and amount of omitted income royalties and engineering services the bensons argue that the returns of npi disclosed royalty and engineering service payments from erg that we previously found to be constructive dividends to the bensons quoting 357_us_28 the bensons argue that respondent had no ‘special disadvantage in detecting errors’ because these items were disclosed on the corporate returns respondent argues that the returns do not adequately disclose the transfers and mischaracterized the transfers a misleading disclosure on a return is insufficient to apprise the commissioner of the nature and amount of an item for purposes of sec_6501 88_tc_1020 in our prior opinion we stated on or about date burton executed as president of both npi and erg a document entitled agreement of sale and exclusive license exclusive license agreement the document had a retroactive effective date of date and a 40-year term the document purports to sell certain patent rights owned by erg to npi and simultaneously grants erg an exclusive license to use the patent rights transferred benson v commissioner tcmemo_2004_272 fn refs omitted we found that the exclusive licensing agreement was merely a tax planning tool completely lacking in economic_substance as the arbitrators found the pattern of payment demonstrates that burton benson was merely funneling erg’s profits to npi id we find that the disclosures of royalties on npi’s returns were misleading the returns of npi failed to disclose that it received the royalties from a related corporation erg or that burton benson acted on behalf of both corporations involved in the transaction the returns of npi failed to disclose that erg sold patent rights to npi and simultaneously licensed those rights back from npi in the exclusive licensing agreement also the royalties label listed on the returns of npi was misleading and inadequate to apprise respondent that the transactions constituted a tax planning tool completely lacking in economic_substance because the royalties disclosures in the returns of npi were misleading they fail to satisfy sec_6501 with respect to the royalty payments burton benson prepared invoices in response to a meeting with a revenue agent-- these invoices were not created contemporaneously with payment and or the receipt of services benson v commissioner tcmemo_2004_272 similarly the bensons argue that the npi returns disclosed engineering services paid_by erg to npi in our prior opinion we found erg transferred millions of dollars to npi for payment of supposed engineering services however there is no evidence of what services burton performed on behalf of npi other than his testimony that he provided erg with engineering know how no third party testified as to what burton specifically did there is no evidence of how much time he devoted to this endeavor and whether the amounts charged were reasonable and customary in fact we infer from the evidence that in conjunction with the exclusive licensing agreement the label engineering services was created to achieve burton’s goal of having erg show a consistent paper profit of approximately dollar_figure after reviewing the npi returns we find that these returns lack any specific reference to engineering services additionally like the royalties that npi purportedly received from erg we find that any characterization of the erg transfers to npi as payments for engineering services was misleading burton benson caused erg to make these transfers to npi for the purpose of maintaining erg’s profits at dollar_figure he used the engineering services explanation to justify these payments we find that like the royalty invoices the invoices for engineering services were not created contemporaneously with the alleged performance of these services burton admitted that these invoices were created shortly before an audit meeting with a revenue_agent benson v commissioner supra this label does not reflect the true nature of these transfers for purposes of sec_6501 we hold that the npi returns failed to adequately disclose the nature and amounts of these transfers rental income the bensons also argue that the returns of npi disclose the rents received by npi and that the bensons’ constructive dividends related to the lowell and stanford plants were adequately disclosed on their returns respondent contends that the disclosures of gross rental income reported on the returns of npi did not give respondent a clue as to the nature and amounts of these payments that we found to be constructive dividends we agree with respondent the returns of npi reported gross rental income from mfg facilities however these returns do not specifically identify the properties that generated the rental income the stanford and lowell plants were identified only in npi’s depreciation schedules with respect to the lowell plant in our prior opinion we stated erg had no contractual obligation to pay aker’s rent obligations indeed it was as the arbitrators concluded aker’s responsibility to pay npi for_the_use_of the lowell plant which glendon ultimately paid_by virtue of the final arbitration decision this of course is in accord with what the brothers agreed in the unbundling agreement given that these funds were transferred to npi which the bensons used for their personal benefit we find and hold that the bensons received constructive dividends in the amounts of the excess rents that erg paid benson v commissioner supra we found that the lowell rent payments constituted constructive dividends to the bensons because erg made payments that it had no contractual obligation to make we further found that the payment of rents by erg constituted constructive dividends to the bensons the returns of npi do not provide any clues that suggest that erg’s payments for the lowell plant exceeded erg’s legal_obligation to make those payments these disclosures did not adequately reveal the nature of these transfers therefore we hold that the bensons failed to disclose the constructive dividends received in the form of purported rent payments for the lowell plant while the returns of npi disclosed the receipt of rent for the stanford plant these disclosures were misleading because they did not inform respondent that the payments exceeded erg’s contractual rent obligation in benson v commissioner supra we stated the maximum monthly lease amount listed in the unbundling agreement apparently reflected the product of an arm’s-length negotiation between the two warring brothers under these circumstances this is the best indication of the intent of the parties and the value of the use of the property at that time fn ref omitted the actual payments exceeded the monthly lease payments as agreed upon in the unbundling agreement we think that the disclosure of the rental payments is misleading because an examiner would expect that these payments reflected the monthly payments agreed to during the arm’s-length negotiation nothing in the returns of npi informed respondent that npi received rent payments from erg that exceeded the amounts that the parties agreed upon in the unbundling agreement we hold that the bensons did not adequately apprise respondent of the nature of these transactions for purposes of sec_6501 we hold that the amended returns of npi and the corporate returns of erg are not adjunct returns for purposes of sec_6501 we also hold that the bensons did not adequately apprise respondent of the nature and amount of the transfers from erg to npidollar_figure ii sec_6501 e --substantial omissions in light of our holding on petitioners’ first argument the bensons concede that the 6-year period of limitations applies to the and tax years the bensons argue that they did not omit in excess of percent of reported income in the and taxable years the bensons and respondent each offered calculations for the amounts of gross_income omitted and reported on the bensons’ returns even if we considered the amended returns of npi and the erg returns we would draw the same conclusion since the characterizations of the payments from erg to npi were misleading for the same reasons a - - the parties calculated the bensons’ omitted gross_income as follows items of omitted gross_income amounts asserted amounts asserted by the bensons by respondent -- dollar_figure big_number big_number payments from erg to npi -- check ref carroll automobile expenses life_insurance erg payment related to lowell plant director’s fees franklin dividends interest dividend npi royalty income reverse royalty income recharacterized as constructive dividends reverse npi rental income recharacterized as constructive dividends big_number big_number -- -- total -- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number this amount represents a negative number respondent appears to have reduced the dollar_figure payment from erg to npi by the amount of npi’s royalty income reported by the bensons on their return this amount represents a negative number npi’s form_1120s reported its income from gross rental_real_estate_activities and listed burton o benson as a 7-percent shareholder respondent appears to have reduced the dollar_figure of omitted gross_income from the lowell plant rent by the bensons’ pro_rata share of the lowell plant rent dollar_figure x big_number the parties assert that the bensons reported gross_income in as follows items of gross_income amounts asserted by the bensons amounts asserted by respondent wages interest dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number -- -- -- big_number -- -- -- -- -- -- -- big_number big_number big_number rents lucile arroyo ivy total gross rents royalties occidental permain texaco phillips exxon walter l johnson npi total royalties other income npi evelyn c hermsmeir partnership 1120-s return of npi erg hercules payment gross rents total baden spiel haus partnership total big_number big_number big_number -- big_number -- big_number big_number big_number the parties calculated the percentage of omitted gross_income in as follows the bensons’ respondent’s calculation calculation omitted gross_income dollar_figure reported gross_income dollar_figure percent understated dollar_figure dollar_figure dollar_figure omitted gross_income the parties agree that the bensons omitted gross_income of dollar_figure which consists of constructive dividends of dollar_figure from erg’s payment of legal expenses check ref carroll constructive dividends of dollar_figure from automobile expenses paid_by erg constructive dividends of dollar_figure from life_insurance payments made by erg constructive dividends of dollar_figure from director’s fees franklin dividends of dollar_figure and royalty income of dollar_figure the parties dispute whether the payments of dollar_figure from erg to npi hercules payment constitute omitted gross_income on their original return the bensons reported royalty income of dollar_figure received from npi benson v commissioner tcmemo_2004_272 in our prior opinion we stated on or about date hercules and erg entered into a memorandum of agreement moa whereby hercules agreed to pay dollar_figure as an add-on cost to increase production of the baffle sets delivered by erg the moa was unique because it called for hercules to facilitize or fund erg’s plant and equipment the cost of which is normally paid for by the owner of the plant and equipment attached to the moa is schedule which lists the equipment and their associated prices as contemplated by the moa id fn ref omitted we also stated that burton testified that the ‘engineering services’ for which erg compensated npi were consulting design services that he performed to make the hercules contract ‘work’ id however the bensons’ return does not refer to the hercules payment the bensons assert that the hercules payment is disclosed on the amended_return of npi as we held supra the amended_return of npi is not to be considered as a it appears that respondent has factored this disclosure into his calculation as the reverse royalty income recharacterized as constructive dividends disclosure for purposes of sec_6501 therefore we find that the hercules payment is omitted gross_income for purposes of sec_6501 the parties also dispute whether the bensons omitted from their income_tax return dollar_figure in constructive dividends from the erg payments related to the lowell plant as we found supra the return of npi provided a misleading disclosure because the return did not reveal that npi paid rent for the lowell plant even though it did not have a contractual obligation to make any rent payments npi’s return failed to adequately apprise respondent of the nature of this income for purposes of sec_6501 therefore the dollar_figure of constructive dividends is omitted gross incomedollar_figure respondent’s calculation of the bensons’ omitted gross_income included interest dividend npi income of dollar_figure in his brief respondent failed to explain why this amount constituted omitted gross_income we will not include the dollar_figure of interest dividend npi income in our calculation of the bensons’ omitted gross_income for purposes of applying sec_6501 we hold that the bensons omitted gross_income of dollar_figure itemized as follows in the reverse rental income recharacterized as constructive dividends it appears that respondent reduced the omitted gross_income in an amount equal to the bensons’ pro_rata share of the lowell plant rent items of omitted gross_income payments from erg to npi check ref carroll automobile expenses life_insurance erg payment related to lowell plant director’s fees franklin dividends royalty income reverse royalty income recharacterized as constructive dividends reverse npi rental income recharacterized as constructive dividends total_amounts omitted by the bensons dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number this amount represents a negative number reported gross_income the parties agree that the bensons reported gross_income of dollar_figure which consists of wages of dollar_figure interest_income of dollar_figure rental income totaling dollar_figure royalty income totaling dollar_figure other income from npi of dollar_figure and income from the evelyn c hermsmeir partnership of dollar_figure additionally respondent concedes that the bensons reported income of dollar_figure from the baden spiel haus partnership the bensons assert that their return reported income of dollar_figure from the evelyn c hermsmeir partnership respondent argues that the bensons reported dollar_figure on their return from the evelyn c hermsmeir partnership we will calculate the bensons’ reported gross_income using respondent’s figure as it is more favorable to the bensons than their own calculation the parties disagree as to the amount of the bensons’ reported gross_income from npi’s form_1120s the bensons argue that the hercules payment of dollar_figure was reported on npi’s amended form_1120s and that the entire dollar_figure of gross rental income reported on the return of npi should be included in the bensons’ reported gross_income respondent argues the bensons reported only their pro_rata share of npi’s reported gross_income on its original return as we found supra the hercules payment was disclosed only on the amended_return of npi not the original return because return in sec_6501 does not include amended returns see houston v commissioner t c pincite goldring v commissioner t c pincite the hercules payment is not included in the bensons’ reported gross_income we also disagree with the bensons that the entire dollar_figure of npi’s reported income from real_estate activities is included in their reported gross_income for purposes of sec_6501 taxpayers’ reported gross_income includes their pro_rata share of gross_income from passthrough entities such as an s_corporation benderoff v united_states f 2d pincite roschuni v commissioner t c pincite on its original form 1120-s npi reported gross_income from real_estate activities of dollar_figure and listed burton o benson as a percent shareholder of npi therefore we find that the bensons’ reported gross_income includes their pro_rata share of npi’s reported gross_income which equals dollar_figure percent of dollar_figure for purposes of applying sec_6501 we hold that the bensons’ reported gross_income of dollar_figure on their return which is itemized as follows items of gross_income amounts reported by the bensons wages dollar_figure interest big_number rental income big_number royalties big_number other income npi salary big_number evelyn c hermsmeir big_number partnership 1120-s return of npi baden spiel haus partnership total big_number big_number 25-percent omission we hold that the bensons omitted percent14 of their reported gross_income in therefore the 6-year period of limitations applies to their tax_year as provided by sec_6501 b the parties contend that the bensons omitted gross_income in as follows dollar_figure dollar_figure equal sec_71 percent items of omitted gross_income amounts asserted 1amounts asserted by the bensons by respondent dollar_figure erg recreation account alice lane--property taxes big_number automobile expenses big_number director’s fees big_number big_number esther benson check big_number townsend check travel_expenses big_number legal expenses big_number employee relation’s fund big_number education expenses big_number life_insurance big_number additional dividend sec_586 big_number total -- -- -- -- -- -- -- -- -- -- -- -- dollar_figure on brief respondent failed to itemize the bensons’ omitted gross_income and provided only the total amount of the bensons’ omitted gross_income in benson v commissioner tcmemo_2004_272 we held that burton benson received constructive_dividend income of dollar_figure from travel_expenses we will use this amount to calculate the bensons’ omitted gross_income in benson v commissioner supra we held that burton benson received constructive_dividend income of dollar_figure from legal expenses paid_by erg we will use this amount to calculate the bensons’ omitted gross_income in benson v commissioner supra we held that the bensons received constructive_dividend income of dollar_figure from amounts paid_by erg for the employee relation fund we will use this amount to calculate the bensons’ omitted gross_income the parties argue that the bensons reported gross_income in as follows items of gross_income amounts asserted by the bensons amounts asserted by respondent dollar_figure big_number wages interest less baden spiel haus flowthrough interest less hermsmeir partnership flowthrough interest dividends big_number less npi flowthrough -- -- -- dollar_figure big_number big_number big_number -- -- -- -- big_number dividend income capital_gain distributions taxable refunds rents lucile arroyo elsie drive total rents royalties -- occidental -- sun -- scurlock total royalties big_number other income npi salary big_number evelyn hermsmeir big_number partnership 1120-s return of npi gross_sales royalties gross rents dividends total npi income bensons’ share of npi income bensons’ share of -- baden spiel haus partnership total -- big_number big_number -- big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number this amount represents a negative number this amount includes royalties received from npi the parties calculated the percentage of omitted gross_income in as follows omitted gross_income reported gross_income percent understated the bensons’ respondent’s calculation calculation dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure omitted gross_income we disagree with the bensons’ calculation of omitted gross_income the bensons concede that they omitted gross_income of dollar_figure from their return for the reasons discussed supra we also find that the bensons’ omitted gross_income includes the dollar_figure transferred from erg to npi the excess rent of dollar_figure received for the stanford plant and the rent of dollar_figure received for the lowell plant respondent provided only the total figure for the bensons’ omitted gross_income in in his calculations of omitted gross_income in and respondent reduced the total omitted gross_income by amounts described as reverse income recharacterized as constructive dividends in our calculation we credit the bensons with a reverse of the payment from erg to npi that is recharacterized as constructive dividends of dollar_figure because the bensons reported this amount on their return the return of npi included gross rents of dollar_figure because the return does not itemize the properties that generated this income we assume that the rents received from the lowell and stanford plants are included in npi’s total gross rents in calculating omitted gross_income we will credit or reverse the bensons’ pro_rata shares of rental income from the lowell and stanford plants in other words the reverse ensures that the rental income recharacterized as constructive dividends counts as omitted gross_income of the bensons only to the extent that this income exceeds their pro_rata share which was disclosed on the bensons’ return we credit the bensons with a reverse of dollar_figure for the lowell plant rent15 and dollar_figure for the stanford plant rent16 that has been recharacterized as a constructive_dividend in our prior opinion we held that the bensons had cancellation_of_indebtedness_income of dollar_figure in benson v commissioner tcmemo_2004_272 on brief the bensons make no argument that this cancellation_of_indebtedness_income was disclosed on their return furthermore in our examination of the bensons’ return we have not found any statement that provides a clue to or discloses the cancellation of indebtedness for purposes of sec_6501 we find that the cancellation_of_indebtedness_income of dollar_figure constitutes omitted gross_income to the bensons in next we find that the bensons omitted from gross_income constructive dividends of dollar_figure received from the franklin account in our prior opinion we stated that on his return the bensons’ son eric reported dividend income from franklin account of dollar_figure benson v commissioner supra dollar_figure x dollar_figure dollar_figure x dollar_figure we held that the bensons received additional dividend income of dollar_figure in because despite the fact that eric reported the amount credited on his return the dividends are clearly attributable to the bensons and should have been reported by them id we find that the disclosure of the franklin dividend on the return of eric benson the bensons’ son does not satisfy the disclosure requirement of sec_6501 see greenway v commissioner tcmemo_1987_4 reporting of that income on their children’s returns and petitioners payment of taxes owed on it does not satisfy the sec_6501 requirement that the omission be ‘disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item ’ for purposes of applying sec_6501 we hold that the bensons’ omitted gross_income in equals dollar_figure which is itemized as follows items of omitted gross_income amounts omitted by the bensons dollar_figure erg recreation fund payments big_number alice lane--property taxes big_number automobile expenses big_number director’s fees big_number esther benson check big_number townsend check big_number travel_expenses big_number legal expenses employee relation’s expenses big_number big_number education expenses life_insurance big_number additional dividends erg transfers to npi reverse of payments from erg to npi income recharacterized as constructive dividends erg payment related to lowell plant reverse lowell plant rental income recharacterized as a constructive_dividend erg payment related to stanford plant reverse stanford plant rental income recharacterized as a constructive_dividend cancellation_of_indebtedness_income franklin account total big_number big_number big_number big_number big_number big_number big_number big_number big_number this amount represents a negative number reported gross_income and 25-percent omission the parties agree that the bensons reported gross_income of dollar_figure in which consists of wages of dollar_figure capital_gain distributions of dollar_figure rental income of dollar_figure dollar_figure of other income or salary from npi and income of dollar_figure from the evelyn hermsmeir partnership in addition respondent concedes that the bensons’ reported a taxable refund of dollar_figure and dollar_figure from their share of baden spiel haus partnership income the parties dispute the following items of reported gross_income interest_income dividend income royalty income and npi income the parties agree that the bensons reported interest_income of dollar_figure on their return however respondent’s calculation of the bensons’ interest_income reduces the total interest_income by dollar_figure of interest received from baden spiel haus and dollar_figure of interest received from the evelyn hermsmeir partnership we agree with respondent’s calculation the bensons’ reported gross_income includes income that they received from the baden spiel haus and evelyn hermsmeir partnerships if their interest_income were not reduced by the amount of interest_income received from these two partnerships the bensons’ reported gross_income would include this interest_income twice we find that the bensons’ reported interest_income of dollar_figure for on brief the bensons assert that they reported dividend income of dollar_figure in dollar_figure respondent calculated the bensons’ reported dividend income as totaling dollar_figure and reduced this amount by dollar_figure which represents the amount of dividend income that the bensons received from npi because their share of npi income will be calculated separately including the npi dividend income as a portion of the bensons’ dividend income would include this item twice we agree with respondent and find that the bensons reported dividend income of dollar_figure in as with the dividend income the parties dispute the bensons’ reported royalty income the bensons calculated their the bensons’ return reports a taxable refund of dollar_figure it appears that they mistakenly listed the reported taxable refund as a dividend reported royalty income as dollar_figure which includes dollar_figure of royalties received from npi respondent asserted that the bensons reported royalty income of dollar_figure the calculation does not include the royalties received from npi as with the dividend income we agree that the npi royalties should not be included in the bensons’ royalty income to avoid the inclusion of this income twice we find that the bensons reported royalty income of dollar_figure in with respect to the bensons’ share of npi income we agree with respondent’s calculation as we discussed supra the bensons’ reported gross_income includes their pro_rata share of gross_income from npi the return of npi reports total income of dollar_figure which consists of gross_receipts or sales of dollar_figure royalties of dollar_figure gross rents of dollar_figure and dividend income of dollar_figure that return also lists burton o benson as a 50-percent_shareholder therefore we agree with respondent that the bensons’ reported gross_income includes their share of npi’s income which is dollar_figure for purposes of applying sec_6501 we hold that the bensons reported gross_income of dollar_figure in which is itemized as follows items of reported gross_income amount of reported gross_income wages interest_income dividends dollar_figure big_number - - capital_gain distributions taxable refunds rents royalties other income npi salary evelyn hermsmeir partnership bensons’ share of npi income bensons’ share of baden spiel haus partnership total big_number big_number big_number big_number big_number big_number big_number the bensons have omitted more than percent of their reported gross_income in dollar_figure even assuming that the bensons correctly calculated the amount of reported gross_income as dollar_figure they have omitted more than percent of the reported gross_income in dollar_figure we hold that the 6-year period of limitations applies to the bensons’ tax_year as provided by sec_6501 iii conclusion in conclusion we hold that the bensons omitted from gross_income amounts that exceed percent of their reported gross dollar_figure dollar_figure equal sec_41 percent dollar_figure dollar_figure equal sec_33 percent income in and therefore the 6-year period of limitations provided by sec_6501 applies in each of these years to reflect the foregoing decisions will be entered under rule
